DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because each page of the figures includes an extraneous mark (in the shape of two crossed lines) in the upper left of each drawing sheet, which should be removed.
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 1-5, 22.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because Fig(s). 14A illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 includes the implied language “the present disclosure relates.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Para. [00102] line 1 reads “controlling the vales,” but is suggested to read --controlling the valves-- to correct a typographical error.
Para. [00189] line 1 reads “Figs. 25A to 33F,” but is suggested to read --Figs. 25A to 31C--, as the highest numbered figure contained in the application is 31C.
Appropriate correction is required.
The use of the term “Intel” and other various trademarks throughout the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 4, 5, 9, 15, and 17 are objected to because of the following informalities:
Claim 4 line 1 reads “from about 5 to,” but is suggested to read --from about 5 cm H2O-- to clarify appropriate units.
Claim 5 line 1 reads “from about 7 to,” but is suggested to read --from about 7 cm H2O-- to clarify appropriate units.
Claim 9 line reads “the method of claim 1,” but is suggested to read --the method of claim 1-- to correct a typographical error.
Claim 15 line 2 reads “both the airway pressure,” but is suggested to read --both the airway positive pressure-- for term agreement in the claims.
Claim 17 line 2 reads “around the lung, with a,” but is suggested to read --around the lung with a-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-15, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 4, lines 1-2 recite the limitation “from about 5 to about 10 cm H2O,” which renders the claim unclear.  The bounds of the range are unclear through use of the term “about” at both limits of the range.
Regarding claim 4, lines 1-2 recite the limitation “wherein the constant value [of P1] is from about 5 to about 10 cm H2O,” which renders the claim unclear.  Claim 1 lines 2-3 recite that P1 is above atmospheric pressure; atmospheric pressure being approximately 1,033 cm H2O.  Therefore, it is unclear how P1 can be above atmospheric and also range from about 5 to about 10 cm H2
Regarding claim 5, lines 1-2 recite the limitation “from about 7 to about 30 cm H2O,” which renders the claim unclear.  The bounds of the range are unclear through use of the term “about” at both limits of the range.
Regarding claim 10, line 4 recites the limitation “varying a quality of the vacuum,” which renders the claim unclear.  Para. [0077] defines “quality” as referring to how closely the vacuum approaches a perfect vacuum.  However, in the claim, the term “quality” is being utilized to refer to a magnitude of negative pressure.  For the purposes of examination, the claim will be interpreted as referring to the magnitude of negative pressure.
Regarding claim 12, lines 1-2 recite the limitation “wherein the vacuum is maintained at a substantially constant level over a period of time,” which renders the claim unclear.  Claim 10, from which claim 12 depends, recites that the vacuum is varied between at least a higher and lower levels.  Therefore, it is unclear how the vacuum can remain substantially constant.
Regarding claim 19, line 2 recites the limitation “and the amount of gas,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-15, 17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0294108 to Argoudelis et al (herein Argoudelis) in view of US Pat. Pub. 2008/0295839 to Habashi (herein Habashi).
Regarding claim 1, Argoudelis discloses a method of ventilating a lung (method for inflating and perfusing a body organ, abstract), comprising: applying a second pressure (P2) to an exterior surface of the lung (vacuum source 30 applies a vacuum within inner cavity 12a of housing 12, in which the lung is placed, “vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a and thus inflate body organ "O" to a predetermined volume,” Para. [0023]); and varying P2 to change a pressure differential (PD) so as to cause the lung to breathe (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, while air may be provided directly to the airways, Paras. [0023] and [0040]).  Argoudelis further discloses a vacuum source to apply P2 and application of some positive pressure in the airway of the lung (Para. [0040]); but does not explicitly disclose applying a first pressure (P1) to an airway of the lung, wherein P1 is above an atmospheric pressure; wherein an exhaust pressure at an exhaust side of a pump is used to regulate P1, and a vacuum pressure at a vacuum side of the pump is used to regulate P2.
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including applying a first pressure (P1) to an airway of the lung (system 10 includes gas supply pump 12 which supplies a positive pressure to the patient, Para. [0096], Fig. 1), wherein P1 is above an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis to simultaneously apply positive and negative pressures as taught by Habashi in order to reduce overall size of the system through use of a single pressure system.
Regarding claim 2, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Argoudelis further discloses varying P2 between a higher pressure level and a lower pressure level (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, Para. [0023]), the lower pressure level being below the atmospheric pressure (vacuum source 30 applies a negative pressure, i.e. a pressure below atmospheric pressure, Para. [0023]).
Regarding claim 5, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Argoudelis further discloses varying PD from about 7 to about 30 cm H2O (vacuum source 30 varies negative pressure external to lung between ambient and 0.7-1 in Hg, which is approximately 24-34 cm H2
Regarding claim 10, Argoudelis discloses a method of ventilating excised lungs (method for inflating and perfusing a body organ, abstract), the method comprising: forming a vacuum around the lung (vacuum source 30 applies a vacuum within inner cavity 12a of housing 12, in which the lung is placed, “vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a and thus inflate body organ "O" to a predetermined volume,” Para. [0023]); and varying a quality of the vacuum between a lower level and a higher level to cause the lung to breathe (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, while air may be provided directly to the airways, Paras. [0023] and [0040]).  Argoudelis further discloses a vacuum source to apply P2 and application of some positive pressure in the airway of the lung (Para. [0040]); but does not explicitly disclose supplying a ventilation gas to an airway of a lung; while a pressure of the ventilation gas supplied to the airway is regulated to maintain a positive airway pressure in the airway of the lung, wherein a pump is used to regulate the pressure of the ventilation gas and to vary the quality of the vacuum.
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including supplying a ventilation gas to an airway of a lung (system 10 includes gas supply pump 12 which supplies a positive pressure to the patient, Para. [0096], Fig. 1); while a pressure of the ventilation gas supplied to the airway is regulated to maintain a positive airway pressure in the airway of the lung (gas supply pump 12 supplies positive pressure through positive pressure port 14, Fig. 1), wherein a pump is used to regulate the pressure of the ventilation gas and to vary the quality of the vacuum (gas supply pump 12 is capable of regulating and applying the positive and negative pressures, Para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis 
Regarding claim 11, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the vacuum is cyclically varied between the lower level and higher level (vacuum source 30 varies the pressure between ambient and negative pressures, Para. [0023] and abstract).
Regarding claim 12, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the vacuum is maintained at a substantially constant level over a period of time (vacuum may be held at a fixed level for a period of time to simulate an inflated lung, Paras. [0009] and [0023]).
Regarding claim 13, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein one or both of the lower level and the higher level are adjusted during ventilation (logistics system 60 controls pressure generated by the vacuum source 30 to adjust the vacuum levels, Paras. [0030]-[0031]).
Regarding claim 14, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Argoudelis further discloses wherein the lung is placed in a sealed chamber (“housing 12 defines an interior cavity 12a that is configured to contain a body organ ‘O,’ for example, a lung,” Para. [0017]), and the vacuum is formed in the chamber around the lung (“vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a,” Para. [0023]).
Regarding claim 15, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Argoudelis further discloses wherein a single pump is used to apply both the airway pressure and the vacuum around the lung (Habashi gas supply pump 12 applies both the positive and negative pressures, Para. [0093]).
Regarding claim 17, Argoudelis discloses a method of ventilating a lung (method for inflating and perfusing a body organ, abstract), comprising: applying an exterior pressure around the lung, with a gas in fluid communication with a pressure source (vacuum source 30 is configured to create a vacuum to reduce the pressure of inner cavity 12a, in which the lung is placed, Para. [0023]); and operating the pressure source to vary the exterior pressure around the lung to ventilate the lung (vacuum source 30 varies pressure around the lung to inflate/deflate the lung to mimic breathing, while air may be provided directly to the airways, Paras. [0023] and [0040]).  Argoudelis discloses a pressure source to create the vacuum (vacuum source 30), but does not explicitly disclose the pressure source being a pump.
However, Habashi teaches a system of ventilation (ventilator system, Fig. 1) including a pump (negative and positive pressure generated by gas supply pump 12, Para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure source of Argoudelis to be a pump as taught by Habashi in order to utilize a well-known pressure source with the expected result of a readily controllable and reversible pressure source.
Regarding claim 19
Modified Argoudelis further discloses wherein the gas around the lung is confined within a constant volume (lung is placed within inner cavity 12a of housing 12, wherein the vacuum is then applied, Para. [0023]) and the amount of gas in the constant volume is varied using the pump to change the exterior pressure applied to the lung (Habashi gas supply pump 12 varies the Argoudelis pressure between levels to mimic breathing, Argoudelis Para. [0023]).
Regarding claim 20, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Argoudelis further discloses wherein P2 is below the atmospheric pressure (vacuum source 30 applies a negative pressure, i.e. a pressure below atmospheric pressure, Para. [0023]).

Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Argoudelis and Habashi, as applied to claim 1 above, and further in view of US Pat. Pub. 2003/0168064 to Daly et al (herein Daly).
Regarding claim 3, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Modified Argoudelis discloses application of positive pressure to the airway of the lung; but Argoudelis, as modified above, does not disclose maintaining P1 at a constant value.
However, Daly teaches a blower for ventilation (Fig. 1) including maintaining P1 at a constant value (positive pressure is applied consistently to the patient in the range of 4-28 cm H2O, Para. [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas supply pump of modified 
Regarding claim 4, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Argoudelis further discloses wherein the constant value is from about 5 to about 10 cm H2O (Daly pressure applied in the range of 4-28 cm H2O, Para. [0003]).

Claims 6, 7, 9, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Argoudelis and Habashi, as applied to claim 1 above, and further in view of US Pat. 5,759,148 to Sipin (herein Sipin).
Regarding claim 6, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a regenerative vacuum pump.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a regenerative vacuum pump (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side channel pumps being an alternative name for regenerative turbine pumps, see also Page 6 of NPL Regenerative Turbine Pumps, a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a regenerative turbine pump as taught by Sipin in order to combine high discharge pressures with the flexibility of centrifugal pumps.
Regarding claim 7, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Argoudelis further discloses wherein the regenerative vacuum pump is a regenerative turbine (Sipin pump is a side channel pump).
Regarding claim 9, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a single turbine.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a single turbine (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side channel pumps being an alternative name for regenerative turbine pumps, see also Page 6 of NPL Regenerative Turbine Pumps, a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a single turbine pump as taught by Sipin in order to combine high discharge pressures with flexibility of centrifugal pumps.
Regarding claim 18, Argoudelis discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Modified Argoudelis discloses a pump (Habashi gas supply pump 12), but does not disclose wherein the pump comprises a regenerative pump.
However, Sipin teaches a pneumatic driving system for an intra-thoracic system (Fig. 1) including wherein the pump comprises a regenerative pump (system driven by a single turbine, drag pump also known as a side channel pump, Col. 5 lines 11-15 and lines 30-32; side channel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of modified Argoudelis to be a regenerative turbine pump as taught by Sipin in order to combine high discharge pressures with flexibility of centrifugal pumps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090197240 to Fishman et al, US 2012/0330438 to Keshavjee, US 2010/0028850 to Brassil, US 5,807,737 to Schill et al, and US 2014/0007961 to Steen et al each recite an ex vivo organ care system including a ventilator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785